Title: From James Madison to James Bowdoin, 15 February 1805
From: Madison, James
To: Bowdoin, James


Sir
Washington Feby. 15t. 1805
I have recd. & laid before the President your letter of the 4th. inst. He acquiesces in the postponement of your departure for Madrid, in preference to the loss of your services by a resignation, and thinks the advantage that will result from a previous visit to this place, will overbalance the delay which it will add to the time at which you might otherwise be able to embark. As you suppose that this previous visit will detain you till the middle of May, the President wishes you to know that he will be absent during the month of March, and consequently, that it will be most convenient on public as well as on your own personal considerations that you should not undertake the journey sooner than will be necessary to bring you to the end of it, at an early day in April. Will you permit me to suggest that the departure on your mission might perhaps be accelerated, if you [sic] arrangements could be accomodated to a passage from some intermediate port, so as to avoid a return to Boston? This however must depend on circumstances & calculations, of which yourself alone, can decide. With very high respect I remain Sir Your mo: Obedt. hble servt.
James Madison
